     Case 3:18-cv-02282-L-MSB Document 66 Filed 06/20/19 PageID.942 Page 1 of 1




1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9  THE ESTATE OF PAUL SILVA by CASE NO. 18-cv-02282-L-MSB
10 and through its successors-in-
   interest LESLIE ALLEN and
11
   MANUEL SILVA, MANUEL
12 SILVA, and LESLIE ALLEN,       ORDER GRANTING JOINT
13                                MOTION FOR ORDER
               Plaintiffs,        DISMISSING DEFENDANT
14                                LIBERTY HEALTHCARE
15 v.                             CORPORATION WITHOUT
                                  PREJUDICE [Doc. 65]
16
   CITY OF SAN DIEGO et al.,
17             Defendants.
18
19         Pursuant to the stipulation between Plaintiffs and Defendant Liberty
20   Healthcare Corporation, and good cause appearing, it is HEREBY ORDERED that
21   Defendant Liberty Healthcare Corporation is dismissed from this action without
22   prejudice with each side to bear their own costs and fees.
23         IT IS SO ORDERED.
24
25   DATED June 20, 2019
26                                         Hon. M. James Lorenz
27                                         UNITED STATES DISTRICT JUDGE
28
